Case 1:17-cv-04869-FB-LB Document 138-5 Filed 10/22/19 Page 1 of 4 PageID #: 7912




                               EXHIBIT E
    Case 1:17-cv-04869-FB-LB Document 138-5 Filed 10/22/19 Page 2 of 4 PageID #: 7913
PLAINTIFF EXHIBIT 35                        Messages with (917) 780-5442 (+19177805442)




                                                             Sent on Nov 8, 206 :09:8 PM

               Thanks for the wonderful visit. Personal things are the only ones that count. Going in for additional repair surgery
               next week. 6 days in hospital. 4 weeks full recovery. Should be talking around Christmas time. I could play santa. At
               oﬃce party. Ha ha pc corrected. Love you Tony


                                                             Sent on Nov 0, 206 7:29: PM

                Tony here is a kind note from MJ who delivers training in APAC. up till recently he has been by himself. A quick
                acknowledgement from you would mean everything. Thank

                "You have a big hand in my transformation sir, i owe it to you. I am on a 2-4 hour shift everyday to help people do
                well here and i will try my best to "


                One more operation soon and I'll have the open internal wounds healed and we can start eating and drinking again.
                Thanks for being in my life Tony. It means everything.
                Love Steve


                                                          Received on Nov 9, 206 7:55:6 AM

               Coach, Later today you will get a fed ex from me that will require you to begin the disability claims process (short
               term and then if necessary long term). We've held oﬀ on this but now procedurally we are where we are. This will
               allow you to focus all energies on getting better and not be burdened by First Data work. We will announce Robin as
               the interim leader on Monday so your team will have support. We are all praying for your recovery and I personally
               look forward to our time on the links for years to come. Shoot me a note if you have any questions after you get the
               fed ex.


                                                            Sent on Nov 9, 206 8:00:27 AM

                                                                                               You are removing me from my job. I'm fired?

                                                          Received on Nov 9, 206 8:04:48 AM

               No not fired like any employee required to move to short term disability until your Dr. releases you medically to return
               to work. When you return your salary restored and you will be given a comparable job. We've held oﬀ on this as
               long as we could.


                                                             Sent on Nov 9, 206 8:0:08 AM

                                                                                                 What will this do to my salary and bonus?


                                                           Received on Nov 9, 206 8:4:4 AM

               No impact on bonus. Salary will be reduced once your paper work is submitted.

                                                             Sent on Nov 9, 206 8:7:45 AM

                                                                                                                           Reduce to what

                                                          Received on Nov 9, 206 8:34:2 AM

               Doubling checking with Stephanie be back to you just as soon as she verifies.

                                                          Received on Nov 9, 206 9:9:45 AM

               STD --- 66and2/3rds of Base Salary, No Cap, up to 6months
               LTD --- 50 percent of Base Salary with a cap of $0,000 a month.
               If you purchased Voluntary LTD, 60 percent of Base Salary with a cap of $5,000 per month.


                                                          Received on Nov 9, 206 9:30:47 AM

               Correction Steve, STD runs for 3mos after you've enrolled not 6mos.


                                                            Sent on Nov 9, 206 4:26:36 PM

                                                                              So does this mean I can't go to work and have meetings.

                                                          Received on Nov 9, 206 4:3:37 PM

               Yes this means you need to shut down for a little while...you will fully concentrate on getting strong and be back
               soon.




      iPhone                                                             -1-                                              Feb 9, 2017, 1:05:41 PM
SBB - 001028                                                CONFIDENTIAL                                                                     SBB - 001028
    Case 1:17-cv-04869-FB-LB Document 138-5 Filed 10/22/19 Page 3 of 4 PageID #: 7914
                                            Messages with (917) 780-5442 (+19177805442)




                                                            Sent on Nov 2, 206 :5:46 PM

                Tony
                Rhonda just took care of everything for my STD. I appreciate her gentle loving care. I need to discuss my options
                with you and Joe. They need to be transferred into my wife's name and make certain they are all issued. All my
                other accounts will be in her name also. I need your help getting my finances together. Dr .Harrison at Moﬃtt was
                very concerned about the lymph node cancer being inoperable. Don't know length of time but need your help for my
                family security. Please don't broadcast this.

                                                          Received on Nov 2, 206 2:33:2 PM

               I will pull everything together ASAP.

                                                          Received on Nov 22, 206 4:58:24 PM

               Coach, good news we are going to pay your bonus now! It is the same as last year (which is good considering the
               pool is down 5%). This year it will be paid for you in all cash. Look for a deposit on 2/5 of $74,000. (Less
               applicable taxes and deductions)


                                                            Sent on Nov 24, 206 :5:32 PM

                                       Thanks for your your concern and help. I appreciate your friendship. Can't do this without you.


                                                          Received on Nov 24, 206 4:8:50 PM

               Happy Thanksgiving Steve...I look forward to seeing you soon.

                                                            Sent on Dec 9, 206 3:07:22 PM

                Tony
                Just left the doctor. After 90 days all cancer is gone over entire body. Throat is almost healed. Don't need a second
                operation. Could possibly start eating regular food in 0 days. Started with my speech therapist today.
                I am a lucky man. All of your prayers and kind thoughts have pulled me through. I will be eternally grateful. Hope to
                see you soon. Thanks for making this journey much easier.
                Love
                Steve


                                                          Received on Dec 9, 206 3:22:09 PM

               Steve it's been a long week and this is just the news to learn about on a Friday! I am so happy to hear that you've
               gotten the most important step clarified for you and have a plan to take in a few stages. Lean on me as much as
               you need. You are the older brother I never had and a person I admire greatly. Be in touch soon!!

                                                            Sent on Dec 9, 206 3:23:24 PM

                                                                                      Thanks my friend. Your help has made this work.

                                                            Sent on Dec 2, 206 :30:59 PM

                 Hole in my throat is closed. Can swallow clear liquids for 4 days. Puréed food after that for 0 days. Then maybe all
                 soft food after 4 days. Merry Christmas. Enjoy your family. See you in late January.

                                                           Sent on Dec 24, 206 0:53:0 AM

                                                                                                         Have a wonderful Christmas.

                                                         Received on Dec 24, 206 0:55:6 AM

               Same to you my friend! Merry Christmas!


                                                          Received on Jan 9, 207 6:59:33 PM

               Let's speak in the morning. I am excited to hear that you are doing so well! I've been flat out last two weeks with
               major downsizing and comp. Look forward to catching up!!

                                                            Sent on Jan 6, 207 4:4:34 AM

                Please send my original employment agreement and my current status of vested stock at Merrill Lynch. Also what is
                the status of my stock bonus payment from 205? When does it vest?




      iPhone                                                            -2-                                           Feb 9, 2017, 1:05:42 PM
SBB - 001029                                                CONFIDENTIAL                                                                 SBB - 001029
    Case 1:17-cv-04869-FB-LB Document 138-5 Filed 10/22/19 Page 4 of 4 PageID #: 7915
                                           Messages with (917) 780-5442 (+19177805442)




                                                           Sent on Jan 6, 207 4:53:26 AM

                You have a leak in HR. Others new about this before I did. I received texts and calls in the last 2 week from three
                Directors, two VPs and from two SVPs wanting to know if I had resigned.
                Seems I am the last to know.

                                                         Received on Jan 6, 207 4:50:22 PM

               Both your Equity statement and your oﬀer letter have been sent to your home email address.




      iPhone                                                           -3-                                           Feb 9, 2017, 1:05:42 PM
SBB - 001030                                               CONFIDENTIAL                                                               SBB - 001030
